Citation Nr: 0711611	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for right 
eardrum scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel







INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946, and from December 1946 to May 1948.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In that May 2004 decision, the RO denied not only the 
veteran's claim on appeal but also entitlement to a 10 
percent evaluation based upon multiple, noncompensable, 
service-connected disabilities (the veteran is also in 
receipt of a noncompensable rating for service-connected 
anxiety neurosis).  In a June 2004 letter notifying the 
veteran of the May 2004 decision, the veteran was also denied 
nonservice-connected pension benefits.  Following receipt of 
the June 2004 letter, the veteran filed a notice of 
disagreement that same month.  The veteran's June 2004 notice 
of disagreement reflects argument only with respect to the 
issue of right eardrum scar.  Furthermore, subsequent 
argument submitted by the veteran only concerns the issue of 
right eardrum scar.  Therefore, the issue of entitlement to a 
10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities and the issue of entitlement 
to nonservice-connected pension benefits are not on appeal.  

In March 2007, a Deputy Vice Chairman at the Board granted 
the veteran's motion, filed through his representative, to 
advance the appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).  

The Board notes that in reviewing the veteran's contentions 
pertaining to his claim on appeal, it would appear that he is 
also alleging that he suffers from right ear infections and 
right ear hearing loss, and that these conditions are related 
to service.  While the RO has mentioned these claims in 
adjudicating the veteran's claim for an increased 
(compensable) rating for right eardrum scar, no formal 
adjudication of these issues has been undertaken.  Therefore, 
as neither the claim for service connection for right ear 
infections or the claim for service connection for right ear 
hearing loss has been adjudicated by the RO, they are not 
before the Board; hence, they are referred to the RO for 
appropriate action.  


FINDING OF FACT

There is objective evidence of heavy scarring of the 
veteran's right eardrum.  


CONCLUSION OF LAW

The criteria for a compensable rating for right eardrum scar 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.87, Diagnostic Code 6211 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through December 2003, February 2004, April 
2005, and March 2006 notice letters, the RO notified the 
veteran of the legal criteria governing his claim and the 
evidence needed to substantiate his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide to the RO any evidence in 
his possession pertaining to his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Consequently, the Board does not find that any late 
notice in this case under the VCAA requires remand to the RO, 
and the more detailed notice requirements set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, ---F.3d---2007 WL 1016989 (Fed. Cir.).  
Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The veteran has been provided a VA examination and 
relevant private medical records are associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's right eardrum scar is rated analogously under 
38 C.F.R. § 4.87, Diagnostic Code 6211 to perforation of the 
tympanic membrane.  See 38 C.F.R. § 4.20 (2006) (When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.).  A noncompensable 
evaluation is the only, and therefore the maximum, rating 
available under Diagnostic Code 6211.  

In this case, a report of February 2004 VA examination 
reflects the veteran's right eardrum to exhibit heavy 
scarring.  Notwithstanding that fact, here, a noncompensable 
evaluation is warranted whether the veteran has a complete 
perforation of the eardrum or, in this case, scarring of the 
eardrum.  Furthermore, there are no other diagnostic codes 
under the rating schedule by which to rate the veteran's 
right eardrum scar.  Consequently, the veteran's right 
eardrum scar is properly assigned a noncompensable rating 
under 38 C.F.R. § 4.87, Diagnostic Code 6211.

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
does not find that the veteran's right eardrum scar has been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited to in the February 2005 
statement of the case).  Here, there is an absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), or frequent 
periods of hospitalization, or evidence that the right 
eardrum scar otherwise has rendered impractical the 
application of the regular schedular standards.  It might be 
argued that the scarring can cause other problems, just as a 
perforated membrane might; however, the veteran is service 
connected for the scarring only.  The question of service 
connection for other problems that might be due to scarring, 
and which might result in a compensable disability, is not 
now before the Board.  Therefore, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine with respect to the claim on 
appeal.  However, the preponderance of the evidence is 
against the claim; hence, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).  


ORDER

A compensable rating for right eardrum scar is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


